Title: To Alexander Hamilton from Oliver Wolcott, Junior, 26 April 1792
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Sir,
T.DC. Off April 26. 1792

The inclosed documents were lodged in this office by the assignees therein named for the purpose of obtaining transfers of all the Stock in the books of the Treasury to the Credit of John M. Taylor & Andrew Summers.
The business has been hitherto suspended for the purpose of ascertaining whether any of the provisions in the Bankrupt Law of Pensylvania, would render it unsafe or inexpedient to permit the transfers desired.
No caveat against the transfers of the Stock has been lodged in this Office, & no act of Bankruptcy has to my knowledge been committed by either Messrs. Taylor or Summers, unless the assignment of their property for the benifit of their Creditors, herewith transmitted should be deemed an act of that nature.
At the special request of the assignees I now transmit the instruments of Assignment, for the purpose of obtaining the opinion of the Attorney General of the United States, on the question, whether a general Assignment of the effects of a trader, for the benefit of his Creditors, ought to be considered as an Act of Bankruptcy—and also whether the Offices of the Treasury are bound to suspend the allowance of transfers, by a reputed bankrupt, unless notice of some clear act of bankruptcy shall have been formally communicated by a Creditor.
I have the honor to be with the greatest respect   &c
Alex Hamilton
